Case 2:20-cv-06743-DSF-PVC Document 12 Filed 09/02/20 Page 1 of 1 Page ID #:30




                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA

  ALLIED WORLD SURPLUS LINES            CASE NO.
  INSURANCE COMPANY                     2:20−cv−06743−DSF−PVC
               Plaintiff(s),
                                         Order to Show Cause re
        v.                               Dismissal for Lack of
  NORHOLM BUILDERS, INC., et al.         Prosecution

              Defendant(s).




       Generally, defendants must answer the complaint within 21 days after
     service or 60 days if the defendant is the United States. Fed. R. Civ. P.
     12(a)(1).
        In this case, Norholm Builders, Inc., Suzanne Hiatt and Brad Miller failed
     to plead or otherwise defend within the relevant time. The Court orders
     plaintiff to show cause in writing on or before September 18, 2020 why the
     claims against the non-appearing defendant(s) should not be dismissed for
     lack of prosecution. Failure to respond to this Order may result in sanctions,
     including dismissal for failure to prosecute.

       IT IS SO ORDERED.

  Date: September 2, 2020                    /s/ Dale S. Fischer
                                            Dale S. Fischer
                                            United States District Judge
